IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                    July 23, 2002 Session

                STATE OF TENNESSEE v. RAYMOND WRITER

                 Direct Appeal from the Criminal Court for Sullivan County
                           No. S42,614 Phyllis H. Miller, Judge



                                 No. E2001-01062-CCA-R3-CD
                                        June 10, 2003




DAVID H. WELLES, J., CONCURRING.

I agree with Judge Smith’s conclusion that the Defendant’s conviction should be affirmed. I write
separately only because I disagree with his conclusion that the trial court should not have allowed
admission of the victim’s statement to Dr. DeMoss identifying the Defendant. Pursuant to State v.
Livingston, 907 SW 2d 392 (Tenn. 1995), and for the same reason Dr. Heise’s testimony was
deemed admissible, I believe the trial court properly admitted the statements made by the victim to
Dr. DeMoss identifying the Defendant. In all other respects, I fully join in Judge Smith’s opinion.
Because Judge Smith found the trial court’s error to be harmless, I fully concur in the result which
he reaches. I am authorized to say that Judge Joe G. Riley joins this concurring opinion.




                                                     ____________________________________
                                                     DAVID H. WELLES, JUDGE